
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7


COMCAST CORPORATION
2002 RESTRICTED STOCK PLAN
(As Amended And Restated, Effective January 1, 2005)


1.     BACKGROUND AND PURPOSE

        (a)    Amendment and Restatement of Plan.    COMCAST CORPORATION, a
Pennsylvania corporation, hereby amends and restates the Comcast Corporation
2002 Restricted Stock Plan (the "Plan"), effective January 1, 2005. The purpose
of the Plan is to promote the ability of Comcast Corporation to recruit and
retain employees and enhance the growth and profitability of Comcast Corporation
by providing the incentive of long-term awards for continued employment and the
attainment of performance objectives.

        (b)    Purpose of the Amendment; Credits Affected.    The Plan has been
amended and restated, effective January 1, 2005 in order (i) to preserve the
favorable tax treatment available to amounts deferred pursuant to the Plan
before January 1, 2005 and the earnings credited in respect of such amounts
(each a "Grandfathered Amount") in light of the American Jobs Creation Act of
2004, IRS Notice 2005-1, and the regulations issued by the Department of the
Treasury thereunder (collectively, the "AJCA"), and (ii) with respect to all
other amounts eligible to be deferred under the Plan, to comply with the
requirements of the AJCA. Except as provided in Paragraph 8(f)(iii) of the Plan,
Grandfathered Amounts will continue to be subject to the terms and conditions of
the Plan as in effect prior to the Amendment Date. All amounts eligible to be
deferred under the Plan other than Grandfathered Amounts will be subject to the
terms of this amendment and restatement of the Plan and the AJCA.

        (c)    Reservation of Right to Amend to Comply with AJCA.    The Board
and the Committee reserve the right to amend the Plan, either retroactively or
prospectively, in whatever respect is required to achieve and maintain
compliance with the requirements of the AJCA.

        (d)    Deferral Provisions of Plan Unfunded and Limited to Select Group
of Management or Highly Compensated Employees.    Deferral Eligible Grantees and
Non-Employee Directors may elect to defer the receipt of Restricted Stock and
Restricted Stock Units as provided in Article VIII. The deferral provisions of
Article VIII and the other provisions of the Plan relating to the deferral of
Restricted Stock and Restricted Stock Units are unfunded and maintained
primarily for the purpose of providing a select group of management or highly
compensated employees the opportunity to defer the receipt of compensation
otherwise payable to such eligible employees in accordance with the terms of the
Plan.

2.     DEFINITIONS

        (a)    "Acceleration Election"    means a written election on a form
provided by the Committee, pursuant to which a Deceased Grantee's
Successor-in-Interest or a Disabled Grantee elects to accelerate the
distribution date of Shares issuable with respect to Restricted Stock and/or
Restricted Stock Units.

        (b)    "Account"    means unfunded bookkeeping accounts established
pursuant to Paragraph 8(e) and maintained by the Committee in the names of the
respective Grantees (i) to which Deferred Stock Units are deemed credited and
(ii) to which an amount equal to the Fair Market Value of Deferred Stock Units
with respect to which a Diversification Election has been made and interest
thereon are deemed credited, reduced by distributions in accordance with the
Plan.

        (c)    "Active Grantee"    means each Grantee who is actively employed
by a Participating Company.

        (d)    "Affiliate"    means, with respect to any Person, any other
person that, directly or indirectly, is in control of, is controlled by, or is
under common control with, such Person. For purposes of this definition, the
term "control," including its correlative terms "controlled by" and "under
common control with," mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

        (e)    "AJCA"    means the American Jobs Creation Act of 2004, IRS
Notice 2005-1 and announcements, notices, revenue rulings and regulations issued
under the American Jobs Creation Act of 2004.

        (f)    "Annual Rate of Pay"    means, as of any date, an employee's
annualized base pay rate. An employee's Annual Rate of Pay shall not include
sales commissions or other similar payments or awards.

--------------------------------------------------------------------------------



        (g)    "Applicable Interest Rate" means:    

(i)Except as otherwise provided in Paragraph 2(g)(ii), the Applicable Interest
Rate means the interest rate that, when compounded annually pursuant to rules
established by the Committee from time to time, is mathematically equivalent to
8% per annum, compounded annually, or such other interest rate established by
the Committee from time to time. The effective date of any reduction in the
Applicable Interest Rate shall not precede the later of: (A) the 30th day
following the date of the Committee's action to establish a reduced rate; or
(B) the lapse of 24 full calendar months from the date of the most recent
adjustment of the Applicable Interest Rate by the Committee.

(ii)Effective for the period extending from a Grantee's employment termination
date to the date the Grantee's Account is distributed in full, the Committee, in
its sole and absolute discretion, may designate the term "Applicable Interest
Rate" for such Grantee's Account to mean the lesser of: (A) the rate in effect
under Paragraph 2(g)(i) or (B) the interest rate that, when compounded annually
pursuant to rules established by the Committee from time to time, is
mathematically equivalent to the Prime Rate plus one percent, compounded
annually as of the last day of the calendar year. Notwithstanding the foregoing,
the Committee may delegate its authority to determine the Applicable Interest
Rate under this Paragraph 2(g)(ii) to an officer of the Company or committee of
two or more officers of the Company.

        (h)    "AT&T Broadband Transaction"    means the acquisition of AT&T
Broadband Corp. (now known as Comcast Cable Communications Holdings, Inc.) by
the Company.

        (i)    "Award"    means an award of Restricted Stock or Restricted Stock
Units granted under the Plan.

        (j)    "Board"    means the Board of Directors of the Company.

        (k)    "Change of Control" means:    

(i)For all purposes of the Plan other than Article VIII, any transaction or
series of transactions as a result of which any Person who was a Third Party
immediately before such transaction or series of transactions owns
then-outstanding securities of the Company such that such Person has the ability
to direct the management of the Company, as determined by the Board in its
discretion. The Board may also determine that a Change of Control shall occur
upon the completion of one or more proposed transactions. The Board's
determination shall be final and binding.

(ii)For purposes of Article VIII, any transaction or series of transactions that
constitutes:

(1)a change in the ownership of the Company, within the meaning of Q&A 12 of IRS
Notice 2005-1;

(2)a change in effective control of the Company, within the meaning of Q&A 13 of
IRS Notice 2005-1; or

(3)a change in the ownership of a substantial portion of the assets of the
Company, within the meaning of Q&A 14 of IRS Notice 2005-1.

        (l)    "Code"    means the Internal Revenue Code of 1986, as amended.

        (m)    "Comcast Plan"    means any restricted stock, restricted stock
unit, stock bonus, stock option or other compensation plan, program or
arrangement established or maintained by the Company or an Affiliate, including
but not limited to this Plan, the Comcast Corporation 2003 Stock Option Plan,
the Comcast Corporation 2002 Stock Option Plan, the Comcast Corporation 1996
Stock Option Plan, Comcast Corporation 1987 Stock Option Plan and the Comcast
Corporation 2002 Deferred Stock Option Plan.

        (n)    "Committee"    means the Compensation Committee of the Board.

        (o)    "Common Stock"    means Class A Common Stock, par value $0.01, of
the Company.

        (p)    "Company"    means Comcast Corporation, a Pennsylvania
corporation, as successor to Comcast Holdings Corporation (formerly known as
Comcast Corporation), including any successor thereto by merger, consolidation,
acquisition of all or substantially all the assets thereof, or otherwise.

2

--------------------------------------------------------------------------------



        (q)    "Company Stock Fund"    means a hypothetical investment fund
pursuant to which Deferred Stock Units are credited with respect to a portion of
an Award subject to an Election, and thereafter until (i) the date of
distribution or (ii) the effective date of a Diversification Election, to the
extent a Diversification Election applies to such Deferred Stock Units, as
applicable. The portion of a Grantee's Account deemed invested in the Company
Stock Fund shall be treated as if such portion of the Account were invested in
hypothetical shares of Common Stock or Special Common Stock otherwise
deliverable as Shares upon the Vesting Date associated with Restricted Stock or
Restricted Stock Units, and all dividends and other distributions paid with
respect to Common Stock or Special Common Stock were held uninvested in cash and
credited with interest at the Applicable Interest Rate as of the next succeeding
December 31 (to the extent the Account continues to be deemed credited in the
form of Deferred Stock Units through such December 31).

        (r)    "Date of Grant"    means the date on which an Award is granted.

        (s)    "Deceased Grantee"    means:

(i)A Grantee whose employment by a Participating Company is terminated by death;
or

(ii)A Grantee who dies following termination of employment by a Participating
Company.

        (t)    "Deferral Eligible Employee"    means:

(i)An Eligible Employee whose Annual Rate of Pay is $200,000 or more as of both:
(i) the date on which an Initial Election is filed with the Committee; and
(ii) the first day of the calendar year in which such Initial Election filed.

(ii)An Eligible Employee whose Annual Rate of Pay is $125,000 as of each of:
(A) June 30, 2002; (B) the date on which an Initial Election is filed with the
Committee; and (C) the first day of each calendar year beginning after
December 31, 2002.

(iii)Each New Key Employee.

(iv)Each other employee of a Participating Company who is designated by the
Committee, in its sole and absolute discretion, as a Deferral Eligible Employee.

        (u)    "Deferred Stock Units"    means the number of hypothetical Shares
subject to an Election.

        (v)    "Disability"    means:

(i)An individual's inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

(ii)Circumstances under which, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, an individual is
receiving income replacement benefits for a period of not less than three months
under an accident or health plan covering employees of the individual's
employer.

        (w)    "Disabled Grantee"    means:

(i)A Grantee whose employment by a Participating Company is terminated by reason
of Disability;

(ii)The duly-appointed legal guardian of an individual described in
Paragraph 2(w)(i) acting on behalf of such individual.

        (x)    "Diversification Election"    means a Grantee's election to have
a portion of the Grantee's Account credited in the form of Deferred Stock Units
and attributable to any grant of Restricted Stock or Restricted Stock Units
deemed liquidated and credited thereafter under the Income Fund, as provided in
Paragraph 8(g).

        (y)    "Election"    means, as applicable, an Initial Election, a
Subsequent Election, or an Acceleration Election.

        (z)    "Eligible Employee"    means an employee of a Participating
Company, as determined by the Committee.

3

--------------------------------------------------------------------------------



        (aa)    "Fair Market Value"    means:

(i)If Shares are listed on a stock exchange, Fair Market Value shall be
determined based on the last reported sale price of a Share on the principal
exchange on which Shares are listed on the date of determination, or if such
date is not a trading day, the next trading date.

(ii)If Shares are not so listed, but trades of Shares are reported on the Nasdaq
National Market, Fair Market Value shall be determined based on the last quoted
sale price of a Share on the Nasdaq National Market on the date of
determination, or if such date is not a trading day, the next trading date.

(iii)If Shares are not so listed nor trades of Shares so reported, Fair Market
Value shall be determined by the Committee in good faith.

        (bb)    "Grandfathered Amount"    means Deferred Stock Units described
in Paragraph 1(b).

        (cc)    "Grantee"    means an Eligible Employee or Non-Employee Director
who is granted an Award.

        (dd)    "Hardship"    means a Grantee's severe financial hardship due to
an unforeseeable emergency resulting from a sudden and unexpected illness or
accident of the Grantee, or, a sudden and unexpected illness or accident of a
dependent (as defined by section 152(a) of the Code) of the Grantee, or loss of
the Grantee's property due to casualty, or other similar and extraordinary
unforeseeable circumstances arising as a result of events beyond the control of
the Grantee. A need to send the Grantee's child to college or a desire to
purchase a home is not an unforeseeable emergency. No Hardship shall be deemed
to exist to the extent that the financial hardship is or may be relieved
(a) through reimbursement or compensation by insurance or otherwise, (b) by
borrowing from commercial sources on reasonable commercial terms to the extent
that this borrowing would not itself cause a severe financial hardship, (c) by
cessation of deferrals under the Plan, or (d) by liquidation of the Grantee's
other assets (including assets of the Grantee's spouse and minor children that
are reasonably available to the Grantee) to the extent that this liquidation
would not itself cause severe financial hardship. For the purposes of the
preceding sentence, the Grantee's resources shall be deemed to include those
assets of his spouse and minor children that are reasonably available to the
Grantee; however, property held for the Grantee's child under an irrevocable
trust or under a Uniform Gifts to Minors Act custodianship or Uniform Transfers
to Minors Act custodianship shall not be treated as a resource of the Grantee.
The Committee shall determine whether the circumstances of the Grantee
constitute an unforeseeable emergency and thus a Hardship within the meaning of
this Paragraph 2(dd). Following a uniform procedure, the Committee's
determination shall consider any facts or conditions deemed necessary or
advisable by the Committee, and the Grantee shall be required to submit any
evidence of the Grantee's circumstances that the Committee requires. The
determination as to whether the Grantee's circumstances are a case of Hardship
shall be based on the facts of each case; provided however, that all
determinations as to Hardship shall be uniformly and consistently made according
to the provisions of this Paragraph 2(dd) for all Grantees in similar
circumstances.

        (ee)    "Income Fund"    means a hypothetical investment fund pursuant
to which an amount equal to the Fair Market Value of Deferred Stock Units
subject to a Diversification Election is credited as of the effective date of
such Diversification Election and as to which interest is credited thereafter
until the date of distribution at the Applicable Interest Rate.

        (ff)    "Initial Election"    means a written election on a form
provided by the Committee, pursuant to which a Grantee: (i) elects, within the
time or times specified in Paragraph 8(a), to defer the distribution date of
Shares issuable with respect to Restricted Stock or Restricted Stock Units; and
(ii) designates the distribution date of such Shares.

        (gg)    "New Key Employee"    means each employee of a Participating
Company who: (i) becomes an employee of a Participating Company and has an
Annual Rate of Pay of $200,000 or more as of his employment commencement date;
or (ii) has an Annual Rate of Pay that is increased to $200,000 or more and who,
immediately preceding such increase, was not a Deferral Eligible Employee.

        (hh)    "Non-Employee Director"    means an individual who is a member
of the Board, and who is not an employee of the Company, including an individual
who is a member of the Board and who previously was an employee of the Company.

4

--------------------------------------------------------------------------------



        (ii)    "Normal Retirement"    means a Grantee's termination of
employment that is treated by the Participating Company as a retirement under
its employment policies and practices as in effect from time to time.

        (jj)    "Other Available Shares"    means, as of any date, the sum of:

(i)The total number of Shares owned by a Grantee that were not acquired by such
Grantee pursuant to a Comcast Plan or otherwise in connection with the
performance of services to the Company or an Affiliate; plus

(ii)The excess, if any of:

(1)The total number of Shares owned by a Grantee other than the Shares described
in Paragraph 2(jj)(i); over

(2)The sum of:

(A)The number of such Shares owned by such Grantee for less than six months;
plus

(B)The number of such Shares owned by such Grantee that has, within the
preceding six months, been the subject of a withholding certification pursuant
to Paragraph 9(c)(ii) or any similar withholding certification under any other
Comcast Plan; plus

(C)The number of such Shares owned by such Grantee that has, within the
preceding six months, been received in exchange for Shares surrendered as
payment, in full or in part, or as to which ownership was attested to as
payment, in full or in part, of the exercise price for an option to purchase any
securities of the Company or an Affiliate of the Company, under any Comcast
Plan, but only to the extent of the number of Shares surrendered or attested to;
plus

(D)The number of such Shares owned by such Grantee as to which evidence of
ownership has, within the preceding six months, been provided to the Company in
connection with the crediting of "Deferred Stock Units" to such Grantee's
Account under the Comcast Corporation 2002 Deferred Stock Option Plan (as in
effect from time to time).

For purposes of this Paragraph 2(jj), a Share that is subject to an Election
pursuant to Paragraph 8 or a deferral election pursuant to another Comcast Plan
shall not be treated as owned by a Grantee until all conditions to the delivery
of such Share have lapsed. The number of Other Available Shares shall be
determined separately for Common Stock and Special Common Stock. For purposes of
determining the number of Other Available Shares, the term "Shares" shall also
include the securities held by a Grantee immediately before the consummation of
the AT&T Broadband Transaction that became Shares as a result of the AT&T
Broadband Transaction.

        (kk)    "Participating Company"    means the Company and each of the
Subsidiary Companies.

        (ll)    "Performance-Based Compensation"    means "performance-based
compensation" within the meaning of Q&A 22 of IRS Notice 2005-1, or such other
guidance as may be issued by the Department of the Treasury under section 409A
of the Code.

        (mm)    "Performance Period"    means a period of at least 12 months
during which a Grantee may earn Performance-Based Compensation.

        (nn)    "Person"    means an individual, a corporation, a partnership,
an association, a trust or any other entity or organization.

        (oo)    "Plan"    means the Comcast Corporation 2002 Restricted Stock
Plan, as set forth herein, and as amended from time to time.

        (pp)    "Prime Rate"    means, for any calendar year, the interest rate
that, when compounded daily pursuant to rules established by the Committee from
time to time, is mathematically equivalent to the prime rate of interest
(compounded annually) as published in the Eastern Edition of The Wall Street
Journal on the last business day preceding the first day of such calendar year,
and as adjusted as of the last business day preceding the first day of each
calendar year beginning thereafter.

5

--------------------------------------------------------------------------------



        (qq)    "Restricted Stock"    means Shares subject to restrictions as
set forth in an Award.

        (rr)    "Restricted Stock Unit"    means a unit that entitles the
Grantee, upon the Vesting Date set forth in an Award, to receive one Share.

        (ss)    "Retired Grantee"    means a Grantee who has terminated
employment pursuant to a Normal Retirement.

        (tt)    "Rule 16b-3"    means Rule 16b-3 promulgated under the 1934 Act,
as in effect from time to time.

        (uu)    "Share"    or "Shares" means:

(i)except as provided in Paragraph 2(uu)(ii), a share or shares of Common Stock.

(ii)with respect to Awards granted before the consummation of the AT&T Broadband
Transaction as to which a Vesting Date has not occurred, and for purposes of
Paragraphs 2(jj) and 9(c), the term "Share" or "Shares" also means a share or
shares of Special Common Stock.

        (vv)    "Special Common Stock"    means Class A Special Common Stock,
par value $0.01, of the Company.

        (ww)    "Special Diversification Election"    means, with respect to
each separate grant of Restricted Stock or Restricted Stock Units, a
Diversification Election by a Grantee to have more than 40 percent of the
Deferred Stock Units credited to such Grantee's Account in the Company Stock
Fund liquidated and credited thereafter under the Income Fund, as provided in
Paragraph 8(g)(i), if (and to the extent that) it is approved by the Committee
in accordance with Paragraph 8(g)(ii).

        (xx)    "Subsequent Election"    means a written election on a form
provided by the Committee, filed with the Committee in accordance with
Paragraph 8(d), pursuant to which a Grantee: (i) elects, within the time or
times specified in Paragraph 8(d), to further defer the distribution date of
Shares issuable with respect to Restricted Stock or Restricted Stock Units; and
(ii) designates the distribution date of such Shares.

        (yy)    "Subsidiary Companies"    means all business entities that, at
the time in question, are subsidiaries of the Company, within the meaning of
section 424(f) of the Code.

        (zz)    "Successor-in-Interest"    means the estate or beneficiary to
whom the right to payment under the Plan shall have passed by will or the laws
of descent and distribution.

        (aaa)    "Terminating Event"    means any of the following events:

(i)the liquidation of the Company; or

(ii)a Change of Control.

        (bbb)    "Third Party"    means any Person, together with such Person's
Affiliates, provided that the term "Third Party" shall not include the Company
or an Affiliate of the Company.

        (ccc)    "Vesting Date"    means, as applicable: (i) the date on which
the restrictions imposed on a Share of Restricted Stock lapse or (ii) the date
on which the Grantee vests in a Restricted Stock Unit.

        (ddd)    "1933 Act"    means the Securities Act of 1933, as amended.

        (eee)    "1934 Act"    means the Securities Exchange Act of 1934, as
amended.

6

--------------------------------------------------------------------------------



3.     RIGHTS TO BE GRANTED

        Rights that may be granted under the Plan are:

        (a)   Rights to Restricted Stock which gives the Grantee ownership
rights in the Shares subject to the Award, subject to a substantial risk of
forfeiture, as set forth in Paragraph 7, and to deferred payment, as set forth
in Paragraph 8; and

        (b)   Rights to Restricted Stock Units which give the Grantee the right
to receive Shares upon a Vesting Date, as set forth in Paragraph 7, and to
deferred payment, as set forth in Paragraph 8. The maximum number of Shares
subject to Awards that may be granted to any single individual in any calendar
year, adjusted as provided in Paragraph 10, shall be one million Shares.

4.     SHARES SUBJECT TO THE PLAN

        (a)   Not more than 15 million Shares in the aggregate may be issued
under the Plan pursuant to the grant of Awards, subject to adjustment in
accordance with Paragraph 10. The Shares issued under the Plan may, at the
Company's option, be either Shares held in treasury or Shares originally issued
for such purpose.

        (b)   If Restricted Stock or Restricted Stock Units are forfeited
pursuant to the term of an Award, other Awards with respect to such Shares may
be granted.

5.ADMINISTRATION OF THE PLAN

        (a)    Administration.    The Plan shall be administered by the
Committee, provided that with respect to Awards to Non-Employee Directors, the
rules of this Section 5 shall apply so that all references in this Section 5 to
the Committee shall be treated as references to either the Board or the
Committee acting alone.

        (b)    Grants.    Subject to the express terms and conditions set forth
in the Plan, the Committee shall have the power, from time to time, to:

(i)select those Employees and Non-Employee Directors to whom Awards shall be
granted under the Plan, to determine the number of Shares and/or Restricted
Stock Units, as applicable, to be granted pursuant to each Award, and, pursuant
to the provisions of the Plan, to determine the terms and conditions of each
Award, including the restrictions applicable to such Shares and the conditions
upon which a Vesting Date shall occur; and

(ii)interpret the Plan's provisions, prescribe, amend and rescind rules and
regulations for the Plan, and make all other determinations necessary or
advisable for the administration of the Plan.

        The determination of the Committee in all matters as stated above shall
be conclusive.

        (c)    Meetings.    The Committee shall hold meetings at such times and
places as it may determine. Acts approved at a meeting by a majority of the
members of the Committee or acts approved in writing by the unanimous consent of
the members of the Committee shall be the valid acts of the Committee.

        (d)    Exculpation.    No member of the Committee shall be personally
liable for monetary damages for any action taken or any failure to take any
action in connection with the administration of the Plan or the granting of
Awards thereunder unless (i) the member of the Committee has breached or failed
to perform the duties of his office, and (ii) the breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness; provided, however,
that the provisions of this Paragraph 5(d) shall not apply to the responsibility
or liability of a member of the Committee pursuant to any criminal statute.

        (e)    Indemnification.    Service on the Committee shall constitute
service as a member of the Board. Each member of the Committee shall be entitled
without further act on his part to indemnity from the Company to the fullest
extent provided by applicable law and the Company' s Articles of Incorporation
and By-laws in connection with or arising out of any action, suit or proceeding
with respect to the administration

7

--------------------------------------------------------------------------------




of the Plan or the granting of Awards thereunder in which he may be involved by
reason of his being or having been a member of the Committee, whether or not he
continues to be such member of the Committee at the time of the action, suit or
proceeding.

        (f)    Delegation of Authority.    The Committee may delegate to an
officer of the Company, or a committee of two or more officers of the Company,
discretion under the Plan to grant Restricted Stock and/or Restricted Stock
Units to any Grantee other than a Grantee who, at the time of the grant:

(i)has a base salary of $500,000 or more;

(ii)holds a position with Comcast Corporation of Senior Vice President or a
position of higher rank than Senior Vice President; or

(iii)is subject to the short-swing profit recapture rules of section 16(b) of
the 1934 Act.

        (g)    Termination of Delegation of Authority.    Any delegation of
authority described in Paragraph 5(f) shall continue in effect until the
earliest of:

(i)such time as the Committee shall, in its discretion, revoke such delegation
of authority;

(ii)the delegate shall cease to be an employee of the Company for any reason; or

(iii)the delegate shall notify the Committee that he declines to continue
exercise such authority.

6.     ELIGIBILITY

        Awards may be granted only to Eligible Employees and, subject to the
approval of the shareholders of the Company at the Annual Meeting of
Shareholders of the Company to be held in 2005, Non-Employee Directors.

7.     RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

        The Committee may grant Awards in accordance with the Plan, provided
that the Board or the Committee may grant Awards to Non-Employee Directors
authorized by the Comcast Corporation 2002 Non-Employee Director Compensation
Plan, or otherwise. With respect to Awards to Non-Employee Directors, the rules
of this Section 7 shall apply so that either the Board or the Committee acting
alone shall have all of the authority otherwise reserved in this Section 7 to
the Committee..

        The terms and conditions of Awards shall be set forth in writing as
determined from time to time by the Committee, consistent, however, with the
following:

        (a)    Time of Grant.    All Awards shall be granted within ten
(10) years from the date of adoption of the Plan by the Board.

        (b)    Terms of Awards.    The provisions of Awards need not be the same
with respect to each Grantee. No cash or other consideration shall be required
to be paid by the Grantee in exchange for an Award.

        (c)    Awards and Agreements.    Each Grantee shall be provided with an
agreement specifying the terms of an Award. In addition, a certificate shall be
issued to each Grantee in respect of Restricted Shares subject to an Award. Such
certificate shall be registered in the name of the Grantee and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. The Company may require that the certificate
evidencing such Restricted Stock be held by the Company until all restrictions
on such Restricted Stock have lapsed.

        (d)    Restrictions.    Subject to the provisions of the Plan and the
Award, the Committee may establish a period commencing with the Date of Grant
during which the Grantee shall not be permitted to sell, transfer, pledge or
assign Restricted Stock awarded under the Plan.

        (e)    Vesting/Lapse of Restrictions.    Subject to the provisions of
the Plan and the Award, a Vesting Date for Restricted Stock or Restricted Stock
Units subject to an Award shall occur at such time or times and on such terms
and conditions as the Committee may determine and as are set forth in the Award;
provided,

8

--------------------------------------------------------------------------------




however, that except as otherwise provided by the Committee, a Vesting Date
shall occur only if the Grantee is an employee of a Participating Company as of
such Vesting Date, and has been an employee of a Participating Company
continuously from the Date of Grant. The Award may provide for Restricted Stock
or Restricted Stock Units to vest in installments, as determined by the
Committee. The Committee may, in its sole discretion, waive, in whole or in
part, any remaining conditions to vesting with respect to such Grantee's
Restricted Stock or Restricted Stock Units. All references to Shares in Awards
granted before the consummation of the AT&T Broadband Transaction as to which a
Vesting Date has not occurred shall be deemed to be references to Special Common
Stock.

        (f)    Rights of the Grantee.    Grantees may have such rights with
respect to Shares subject to an Award as may be determined by the Committee and
set forth in the Award, including the right to vote such Shares, and the right
to receive dividends paid with respect to such Shares. A Grantee whose Award
consists of Restricted Stock Units shall not have the right to vote or to
receive dividend equivalents with respect to such Restricted Stock Units.

        (g)    Termination of Grantee's Employment.    A transfer of an Eligible
Employee between two employers, each of which is a Participating Company, shall
not be deemed a termination of employment. In the event that a Grantee
terminates employment with all Participating Companies, all Restricted Shares
and/or Restricted Stock Units as to which a Vesting Date has not occurred shall
be forfeited by the Grantee and deemed canceled by the Company.

        (h)    Delivery of Shares.    Except as otherwise provided by
Paragraph 8, when a Vesting Date occurs with respect to all or a portion of an
Award of Restricted Stock or Restricted Stock Units, the Company shall notify
the Grantee that a Vesting Date has occurred, and shall deliver to the Grantee
(or the Grantee's Successor-in-Interest) a certificate for the number of Shares
as to which a Vesting Date has occurred (or in the case of Restricted Stock
Units, the number of Shares represented by such Restricted Stock Units) without
any legend or restrictions (except those that may be imposed by the Committee,
in its sole judgment, under Paragraph 9(a)). The right to payment of any
fractional Shares that may have accrued shall be satisfied in cash, measured by
the product of the fractional amount times the Fair Market Value of a Share at
the Vesting Date, as determined by the Committee.

8.     DEFERRAL ELECTIONS

        A Grantee may elect to defer the receipt of Shares that would otherwise
be issuable with respect to Restricted Stock or Restricted Stock Units as to
which a Vesting Date has occurred, as provided by the Committee in the Award,
consistent, however, with the following:

        (a)    Initial Election.    

        (i)    Election.    Each Grantee who is a Non-Employee Director or a
Deferral Eligible Employee shall have the right to defer the receipt of some or
all of the Shares issuable with respect to Restricted Stock or Restricted Stock
Units as to which a Vesting Date has not yet occurred, by filing an Initial
Election to defer the receipt of such Shares on a form provided by the Committee
for this purpose.

        (ii)    Deadline for Initial Election.    No Initial Election to defer
the receipt of Shares issuable with respect to Restricted Stock or Restricted
Stock Units that are not Performance-Based Compensation shall be effective
unless it is filed with the Committee on or before the 30th day following the
Date of Grant provided that pursuant to Q-A 21 of IRS Notice 2005-1, to the
extent provided by the Committee or its delegate, a Grantee may, on or before
March 15, 2005, make an Initial Election with respect to Restricted Stock or
Restricted Stock Units that were granted before January 1, 2005 and were not
vested on December 31, 2004, and with respect to Restricted Stock or Restricted
Stock Units that may be granted after December 31, 2004, provided further that
the Restricted Stock or Restricted Stock Units to which the Initial Election
relates have not been vested at the time the Initial Election is filed. No
Initial Election to defer the receipt of Shares issuable with respect to
Restricted Stock or Restricted Stock Units that are Performance-Based
Compensation shall be effective unless it is filed with the

9

--------------------------------------------------------------------------------






Administrator at least six months before the end of the Performance Period
during which such Performance-Based Compensation may be earned.

        (iii)    Special Transition Rule.    Pursuant to Q-A 20 of IRS Notice
2005-1, to the extent provided by the Committee or its delegate, a Grantee may,
on or before December 31, 2005, terminate the deferral of Restricted Stock or
Restricted Stock Units pursuant to an Initial Election or cancel an Initial
Election with regard to amounts deferred under the Plan, provided that if a
Grantee terminates the deferral of Compensation pursuant to an Initial Election
under this Paragraph 8(a)(iii), the Company shall pay the Grantee the
Compensation that would have been deferred if the deferral of Compensation had
not been terminated, and provided further that if a Grantee cancels an Initial
Election with regard to amounts deferred under the Plan, the Company shall pay
the Grantee the amount deferred pursuant to such Initial Election through the
cancellation date, plus income, gains and losses credited with respect thereto
as provided in this Article VIII.

        (b)    Effect of Failure of Vesting Date to Occur.    An Election shall
be null and void if a Vesting Date with respect to the Restricted Stock or
Restricted Stock Units does not occur before the distribution date for Shares
issuable with respect to such Restricted Stock or Restricted Stock Units
identified in such Election.

        (c)    Deferral Period.    Except as otherwise provided in
Paragraph 8(d), all Shares issuable with respect to Restricted Stock or
Restricted Stock Units that are subject to an Election shall be delivered to the
Grantee (or the Grantee's Successor-in-Interest) without any legend or
restrictions (except those that may be imposed by the Committee, in its sole
judgment, under Paragraph 9(a)), on the distribution date for such Shares
designated by the Grantee on the most recently filed Election. Subject to
acceleration or deferral pursuant to Paragraph 8(d) or Paragraph 11, no
distribution may be made earlier than January 2nd of the third calendar year
beginning after the Vesting Date, nor later than January 2nd of the eleventh
calendar year beginning after the Vesting Date. The distribution date may vary
with each separate Election.

        (d)    Additional Elections.    Notwithstanding anything in this
Paragraph 8(d) to the contrary, no Subsequent Election shall be effective until
12 months after the date on which such Subsequent Election is made.

(i)Each Active Grantee who has previously made an Initial Election to receive a
distribution of part or all of his or her Account, or who, pursuant to this
Paragraph 8(d)(i) has made a Subsequent Election to defer the distribution date
for Shares issuable with respect to Restricted Stock or Restricted Stock Units
for an additional period from the originally-elected distribution date, may
elect to defer the distribution date for a minimum of five and a maximum of ten
additional years from the previously-elected distribution date, by filing a
Subsequent Election with the Committee on or before the close of business at
least one year before the date on which the distribution would otherwise be
made.

(ii)A Deceased Grantee's Successor-in-Interest may elect to: (A) file a
Subsequent Election to defer the distribution date for the Deceased Grantee's
Shares issuable with respect to Restricted Stock or Restricted Stock Units for a
minimum of five additional years from the date payment would otherwise be made;
or (B) file an Acceleration Election to accelerate the distribution date for the
Deceased Grantee's Shares issuable with respect to Restricted Stock or
Restricted Stock Units from the date payment would otherwise be made to a date
that is as soon as practicable following the Deceased Grantee's death. A
Subsequent Election must be filed with the Committee at least one year before
the date on which the distribution would otherwise be made, as reflected on the
Deceased Grantee's last Election. An Acceleration Election pursuant to this
Paragraph 8(d)(ii) must be filed with the Committee as soon as practicable
following the Deceased Grantee's death, as determined by the Committee.

(iii)A Disabled Grantee may elect to accelerate the distribution date of the
Disabled Grantee's Shares issuable with respect to Restricted Stock or
Restricted Stock Units from the date payment would otherwise be made to a date
that is as soon as practicable following the date the Disabled Grantee became
disabled. An Acceleration Election pursuant to this Paragraph 8(d)(iii) must be
filed with

10

--------------------------------------------------------------------------------



the Committee as soon as practicable following the Deceased Grantee's death, as
determined by the Committee.

(iv)A Retired Grantee may elect to defer the distribution date of the Retired
Grantee's Shares issuable with respect to Restricted Stock or Restricted Stock
Units for a minimum of five additional years from the date payment would
otherwise be made (provided that if a Subsequent Election is made pursuant to
this Paragraph 8(d)(iv), the Retired Grantee's Account shall be distributed in
full on or before the later of the fifth anniversary of the Retired Grantee's
Normal Retirement or the fifth anniversary of the date that payment would
otherwise have been made. A Subsequent Election must be filed with the Committee
at least one year before the date on which the distribution would otherwise be
made, as reflected on the Retired Grantee's last Election.

(v)Discretion to Provide for Distribution in Full Upon or Following a Change of
Control. To the extent permitted by IRS Notice 2005-1, in connection with a
Change of Control, and for the 12-month period following a Change of Control,
the Committee may exercise its discretion to terminate the deferral provisions
of the Plan and, notwithstanding any other provision of the Plan or the terms of
any Initial Election or Subsequent Election, distribute the Account of each
Grantee in full and thereby effect the revocation of any outstanding Initial
Elections or Subsequent Elections.

(vi)Hardship. Notwithstanding the terms of an Initial Election or Subsequent
Election, if, at the Grantee's request, the Committee determines that the
Grantee has incurred a Hardship, the Committee may, in its discretion, authorize
the immediate distribution of all or any portion of the Grantee's Account.

(vii)Other Acceleration Events. To the extent permitted by Q-A 15 of IRS Notice
2005-1, notwithstanding the terms of an Initial Election or Subsequent Election,
distribution of all or part of a Grantee's Account may be made:

(1)To the extent necessary to fulfill a domestic relations order (as defined in
section 414(p)(1)(B) of the Code).

(2)To the extent necessary to comply with a certificate of divestiture (as
defined in section 1043(b)(2) of the Code).

(3)To pay the Federal Insurance Contribution Act ("FICA") tax imposed under
sections 3101 and 3121(v)(2) of the Code on compensation deferred under the Plan
(the "FICA Amount") plus the income tax at source on wages imposed under
section 3401 of the Code with respect to the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding
section 3401 wages and taxes, provided that the total amount distributable under
this Paragraph 8(d)(vii)(3) shall not exceed the sum of the FICA Amount and the
income tax withholding related to such FICA Amount.

        (e)    Book Accounts.    An Account shall be established for each
Grantee who makes an Election. Deferred Stock Units shall be credited to the
Account as of the date an Election becomes effective. Each Deferred Stock Unit
will represent, as applicable, either a hypothetical share of Common Stock or a
hypothetical share of Special Common Stock credited to the Account in lieu of
delivery of the Shares to which the Election applies. To the extent an Account
is deemed invested in the Income Fund, the Committee shall credit earnings with
respect to such Account at the Applicable Interest Rate, as further provided in
Paragraph 8(g).

        (f)    Plan-to-Plan Transfers.    The Administrator may delegate its
authority to arrange for plan-to-plan transfers as described in this
Paragraph 8(f) to an officer of the Company or committee of two or more officers
of the Company.

(i)The Administrator may, with a Grantee's consent, make such arrangements as it
may deem appropriate to transfer the Company's obligation to pay benefits with
respect to such Grantee which have not become payable under this Plan, to
another employer, whether through a deferred

11

--------------------------------------------------------------------------------



compensation plan, program or arrangement sponsored by such other employer or
otherwise, or to another deferred compensation plan, program or arrangement
sponsored by the Company or an Affiliate. Following the completion of such
transfer, with respect to the benefit transferred, the Grantee shall have no
further right to payment under this Plan.

(ii)The Administrator may, with a Grantee's consent, make such arrangements as
it may deem appropriate to assume another employer's obligation to pay benefits
with respect to such Grantee which have not become payable under the deferred
compensation plan, program or arrangement under which such future right to
payment arose, to the Plan, or to assume a future payment obligation of the
Company or an Affiliate under another plan, program or arrangement sponsored by
the Company or an Affiliate. Upon the completion of the Plan's assumption of
such payment obligation, the Administrator shall establish an Account for such
Grantee, and the Account shall be subject to the rules of this Plan, as in
effect from time to time.

(iii)Pursuant to Q-A 19(c) of IRS Notice 2005-1, to the extent provided by the
Committee or its delegate, a Grantee may, on or before December 31, 2005, with
respect to all or any portion of his or her Grandfathered Amount under the Plan
as in effect on December 31, 2004, make new payment elections as to the form and
timing of payment of such amounts as may be permitted under this Plan, provided
that following the completion of such new payment election, such amounts shall
not be treated as a Grandfathered Amount, but instead shall be treated as a
non-Grandfathered Amount, subject to the rules of this Plan.


        (g)    Crediting of Income, Gains and Losses on Accounts.    Except as
otherwise provided in Paragraph 8(h), the value of a Grantee's Account as of any
date shall be determined as if it were invested in the Company Stock Fund.

        (h)    Diversification Elections.    

        (i)    In General.    A Diversification Election shall be available:
(A) at any time that a Registration Statement filed under the 1933 Act (a
"Registration Statement") is effective with respect to the Plan; and (B) with
respect to a Special Diversification Election, if and to the extent that the
opportunity to make such a Special Diversification Election has been approved by
the Committee. No approval is required for a Diversification Election other than
a Special Diversification Election.

        (ii)    Committee Approval of Special Diversification Elections.    The
opportunity to make a Special Diversification Election and the extent to which a
Special Diversification Election applies to Deferred Stock Units credited to the
Company Stock Fund may be approved or rejected by the Committee in its sole
discretion. A Special Diversification Election shall only be effective if (and
to the extent) approved by the Committee.

        (iii)    Timing and Manner of Making Diversification Elections.    Each
Grantee and, in the case of a Deceased Grantee, the Successor-in-Interest, may
make a Diversification Election to convert up to 40 percent (or in the case of a
Special Diversification Election, up to the approved percentage) of Deferred
Stock Units attributable to each grant of Restricted Stock or Restricted Stock
Units credited to the Company Stock Fund to the Income Fund. No deemed transfers
shall be permitted from the Income Fund to the Company Stock Fund.
Diversification Elections under this Paragraph 8(h)(iii) shall be prospectively
effective on the later of: (A) the date designated by the Grantee on a
Diversification Election filed with the Committee; or (B) the business day next
following the lapse of six months from the date Deferred Stock Units subject to
the Diversification Election are credited to the Grantee's Account. In no event
may a Diversification Election be effective earlier than the business day next
following the lapse of six (6) months from the date Deferred Stock Units are
credited to the Account following the lapse of restrictions with respect to an
Award.

        (iv)    Timing of Credits.    Account balances subject to a
Diversification Election under this Paragraph 8(h) shall be deemed transferred
from the Company Stock Fund to the Income Fund immediately following the
effective date of such Diversification Election. The value of amounts deemed
invested in the Income Fund immediately following the effective date of a
Diversification Election shall

12

--------------------------------------------------------------------------------






be based on hypothetical sales of Common Stock or Special Common Stock, as
applicable, underlying the liquidated Deferred Stock Units at Fair Market Value
as of the effective date of a Diversification Election.

        (i)    Effect of Distributions within Five Years of Effective Date of
Diversification Election.    If, pursuant to Paragraphs 8(a) through 8(d),
Shares distributable with respect to Deferred Stock Units credited to the
Company Stock Fund that are attributable to an Award as to which a
Diversification Election was made are distributed on or before the fifth
anniversary of the effective date of such Diverisfication Election (and, in the
case of a Grantee who is a Successor-in-Interest, whether or not such
Diversification Election was made by a Grantee's predecessor-in-interest), then,
except as may otherwise be provided by the Committee in its sole and absolute
discretion, the following percentage of the Grantee's Account credited to the
Income Fund and attributable to such Diversification Election shall be
distributed simultaneously with such Shares, without regard to any election to
the contrary:

Time that Shares are Distributable

--------------------------------------------------------------------------------

  Distributable Percentage of
Corresponding Income Fund Amount

--------------------------------------------------------------------------------

  On or before the third anniversary of a Diversification Election   60 % After
the third anniversary of a Diversification Election and on or before the fourth
anniversary of a Diversification Election   40 % After the fourth anniversary of
a Diversification Election and on or before the fifth anniversary of a
Diversification Election   20 % After the fifth anniversary of a Diversification
Election   0 %

        (j)    Grantees' Status as General Creditors.    A Grantee's right to
delivery of Shares subject to an Election under this Paragraph 8, or to amounts
deemed invested in the Income Fund pursuant to a Diversification Election, shall
at all times represent the general obligation of the Company. The Grantee shall
be a general creditor of the Company with respect to this obligation, and shall
not have a secured or preferred position with respect to such obligation.
Nothing contained in the Plan or an Award shall be deemed to create an escrow,
trust, custodial account or fiduciary relationship of any kind. Nothing
contained in the Plan or an Award shall be construed to eliminate any priority
or preferred position of a Grantee in a bankruptcy matter with respect to claims
for wages.

        (k)    Non-Assignability, Etc.    The right of a Grantee to receive
Shares subject to an Election under this Paragraph 8, or to amounts deemed
invested in the Income Fund pursuant to a Diversification Election, shall not be
subject in any manner to attachment or other legal process for the debts of such
Grantee; and no right to receive Shares or cash payments hereunder shall be
subject to anticipation, alienation, sale, transfer, assignment or encumbrance.

13

--------------------------------------------------------------------------------



9.     SECURITIES LAWS; TAXES

        (a)    Securities Laws.    The Committee shall have the power to make
each grant of Awards under the Plan subject to such conditions as it deems
necessary or appropriate to comply with the then-existing requirements of the
1933 Act and the 1934 Act, including Rule 16b-3. Such conditions may include the
delivery by the Grantee of an investment representation to the Company in
connection with a Vesting Date occurring with respect to Shares subject to an
Award, or the execution of an agreement by the Grantee to refrain from selling
or otherwise disposing of the Shares acquired for a specified period of time or
on specified terms.

        (b)    Taxes.    Subject to the rules of Paragraph 9(c), the Company
shall be entitled, if necessary or desirable, to withhold the amount of any tax,
charge or assessment attributable to the grant of any Award or the occurrence of
a Vesting Date with respect to any Award. The Company shall not be required to
deliver Shares pursuant to any Award until it has been indemnified to its
satisfaction for any such tax, charge or assessment.

        (c)    Payment of Tax Liabilities; Election to Withhold Shares or Pay
Cash to Satisfy Tax Liability.    

(i)In connection with the grant of any Award or the occurrence of a Vesting Date
under any Award, the Company shall have the right to (A) require the Grantee to
remit to the Company an amount sufficient to satisfy any federal, state and/or
local withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for Shares subject to such Award, or (B) take any
action whatever that it deems necessary to protect its interests with respect to
tax liabilities. The Company's obligation to make any delivery or transfer of
Shares shall be conditioned on the Grantee's compliance, to the Company's
satisfaction, with any withholding requirement.

(ii)Except as otherwise provided in this Paragraph 9(c)(ii), any tax liabilities
incurred in connection with grant of any Award or the occurrence of a Vesting
Date under any Award under the Plan shall be satisfied by the Company's
withholding a portion of the Shares subject to such Award having a Fair Market
Value approximately equal to the minimum amount of taxes required to be withheld
by the Company under applicable law, unless otherwise determined by the
Committee with respect to any Grantee. Notwithstanding the foregoing, the
Committee may permit a Grantee to elect one or both of the following: (A) to
have taxes withheld in excess of the minimum amount required to be withheld by
the Company under applicable law; provided that the Grantee certifies in writing
to the Company at the time of such election that the Grantee owns Other
Available Shares having a Fair Market Value that is at least equal to the Fair
Market Value to be withheld by the Company in payment of withholding taxes in
excess of such minimum amount; and (B) to pay to the Company in cash all or a
portion of the taxes to be withheld in connection with such grant or Vesting
Date. In all cases, the Shares so withheld by the Company shall have a Fair
Market Value that does not exceed the amount of taxes to be withheld minus the
cash payment, if any, made by the Grantee. Any election pursuant to this
Paragraph 9(c)(ii) must be in writing made prior to the date specified by the
Committee, and in any event prior to the date the amount of tax to be withheld
or paid is determined. An election pursuant to this Paragraph 9(c)(ii) may be
made only by a Grantee or, in the event of the Grantee's death, by the Grantee's
legal representative. No Shares withheld pursuant to this
Paragraph 9(c)(ii) shall be available for subsequent grants under the Plan. The
Committee may add such other requirements and limitations regarding elections
pursuant to this Paragraph 9(c)(ii) as it deems appropriate.

10.   CHANGES IN CAPITALIZATION

        The aggregate number of Shares and class of Shares as to which Awards
may be granted and the number of Shares covered by each outstanding Award shall
be appropriately adjusted in the event of a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Shares and/or other outstanding equity security or a
recapitalization or other capital adjustment (not including the issuance of

14

--------------------------------------------------------------------------------




Shares and/or other outstanding equity securities on the conversion of other
securities of the Company which are convertible into Shares and/or other
outstanding equity securities) affecting the Shares which is effected without
receipt of consideration by the Company. The Committee shall have authority to
determine the adjustments to be made under this Paragraph 10 and any such
determination by the Committee shall be final, binding and conclusive.

11.   TERMINATING EVENTS

        The Committee shall give Grantees at least thirty (30) days' notice (or,
if not practicable, such shorter notice as may be reasonably practicable) prior
to the anticipated date of the consummation of a Terminating Event. The
Committee may, in its discretion, provide in such notice that upon the
consummation of such Terminating Event, any conditions to the occurrence of a
Vesting Date with respect to an Award of Restricted Stock or Restricted Stock
Units (other than Restricted Stock or Restricted Stock Units that have
previously been forfeited) shall be eliminated, in full or in part. Further, the
Committee may, in its discretion, provide in such notice that notwithstanding
any other provision of the Plan or the terms of any Election made pursuant to
Paragraph 8, upon the consummation of a Terminating Event, Shares issuable with
respect to Restricted Stock or Restricted Stock Units subject to an Election
made pursuant to Paragraph 8 shall be transferred to the Grantee, and all
amounts credited to the Income Fund shall be paid to the Grantee.

12.   CLAIMS PROCEDURE

        If an individual (hereinafter referred to as the "Applicant," which
reference shall include the legal representative, if any, of the individual)
does not receive timely payment of benefits to which the Applicant believes he
is entitled under Paragraph 8 of the Plan, the Applicant may make a claim for
benefits in the manner hereinafter provided.

        An Applicant may file a claim for benefits with the Committee on a form
supplied by the Committee. If the Committee wholly or partially denies a claim,
the Committee shall provide the Applicant with a written notice stating:

(a)The specific reason or reasons for the denial;

(b)Specific reference to pertinent Plan provisions on which the denial is based;

(c)A description of any additional material or information necessary for
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)Appropriate information as to the steps to be taken in order to submit a
claim for review.

        Written notice of a denial of a claim shall be provided within 90 days
of the receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Committee may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

        If the Applicant's claim is denied, the Applicant shall have 60 days
from the date of receipt of written notice of the denial of the claim to request
a review of the denial of the claim by the Committee. Request for review of the
denial of a claim must be submitted in writing. The Applicant shall have the
right to review pertinent documents and submit issues and comments to the
Committee in writing. The Committee shall provide a written decision within
60 days of its receipt of the Applicant's request for review, provided that if
special circumstances require an extension of time for processing the review of
the Applicant's claim, the Committee may notify the Applicant in writing that an
additional period of up to 60 days shall be required to process the Applicant's
request for review.

        It is intended that the claims procedures of this Plan be administered
in accordance with the claims procedure regulations of the Department of Labor
set forth in 29 CFR § 2560.503-1.

15

--------------------------------------------------------------------------------



        Claims for benefits under the Plan must be filed with the Committee at
the following address:

    Comcast Corporation
1500 Market Street
Philadelphia, PA 19102
Attention: General Counsel

13.   AMENDMENT AND TERMINATION

        The Plan may be terminated by the Board at any time. The Plan may be
amended by the Board or the Committee at any time. No Award shall be affected by
any such termination or amendment without the written consent of the Grantee.

14.   EFFECTIVE DATE

        The effective date of this amendment and restatement of the Plan is
January 1, 2005.

15.   GOVERNING LAW

        The Plan and all determinations made and actions taken pursuant to the
Plan shall be governed in accordance with Pennsylvania law.

        Executed on the 16th day of February, 2005.

    COMCAST CORPORATION     BY:  

--------------------------------------------------------------------------------

    ATTEST:  

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------





QuickLinks


COMCAST CORPORATION 2002 RESTRICTED STOCK PLAN (As Amended And Restated,
Effective January 1, 2005)
